DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 8/17/2021 has been received and fully considered.  In the response, claims 1-28 have been canceled; and new claims 29-48 have been added.  Therefore, claims 29-48 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, 32-35, 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0189382 to Muir in view of U.S. Patent to Rathbun.
With regard to claim 1, Muir discloses a method of communicatively coupling a player's mobile phone (e.g., see paragraphs 36, 57, 131) directly to a particular electronic gaming machine (e.g., see Fig. 2, gaming machine 202; see also paragraph 131, “[i]n one embodiment, when the player is near the machine, the wireless interface device 564 and the wireless device carried by the player automatically detect each other and establish communications, allowing gaming information to be transferred between the wireless devices”) being played by said player in an environment comprising a plurality of electronic gaming machines (e.g., see Fig. 2, gaming machines 202, 230, 232, 234, 236; at least paragraph 5, “a casino can include a plurality of gaming machines located on the game floor”) that include said particular gaming machine (e.g., see Fig. 2, gaming machine 202), comprising the steps of: receiving, at said particular gaming machine, player identification information (see at least paragraphs 53 and 155 for player identification information; detecting, via wireless receiver supported by said particular electronic gaming machine, a wireless signal (e.g., see Fig. 6, mobile phone 605 connects directly with the gaming machine via Bluetooth; see also at least paragraph 131) from a mobile phone which is located proximate to said particular electronic gaming machine; and requesting, forming and validating communication between the mobile device and the gaming machine (e.g., see Fig. 6, mobile phone 605 connects directly with the gaming machine via Bluetooth; see also at least paragraph 131);
[claim 30] wherein said verification request comprises a text message transmitted to said mobile phone (e.g., see paragraph 15, “[i]n one implementation, the mobile device is sent a prompt signal for the security code.  This prompt signal can be in the form of a voice message or a text message.  A secure signal is sent to the gaming machine”);
[claim 33] wherein said electronic gaming machine is configured to present one or more wagering games (e.g., see at least paragraph 78); 
[claim 34] comprising the additional step of authorizing use of monetary funds from said player's mobile phone (e.g., see at least paragraph 34, “The player can use the mobile device to access an account, such as a bank account, or player account with the casino, and transfer funds and/or credits to the gaming machine.  Depending on the desired implementation, the mobile device can send an instruction message to a server controlling the account to perform the fund transfer.  In some embodiments, the funds or credits can be transferred from the financial account to the gaming machine through an intermediary device such as a central server, or even the mobile device itself.  Such additional actions facilitate continued game play on the mobile device”);
[claim 35] wherein the step of authorizing use of said monetary funds from said player's mobile phone comprises associating said monetary funds with an online wagering account of said player which is accessible to said player via said mobile phone (e.g., see at least paragraph 34, “The player can use the mobile device to access an account, such as a bank account, or player account with the casino, and transfer funds and/or credits to the gaming machine.  Depending on the desired implementation, the mobile device can send an instruction message to a server controlling the account to perform the fund transfer.  In some embodiments, the funds or credits can be transferred from the financial account to the gaming machine through an intermediary device such as a central server, or even the mobile device itself.  Such additional actions facilitate continued game play on the mobile device”);
With regard to claims 29 and 32, Muir discloses all of recited features as set forth above, but fails to expressly disclose transmitting identification information to a server, retrieving the player’s mobile phone number and communicating with and validating the mobile phone.
In a related field of endeavor (i.e., authenticating mobile devices), Rathbun teaches transmitting identification information to a server, retrieving the player’s mobile phone number and communicating with and validating the mobile phone (e.g., see at the Abstract and paragraph 52). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Muir with mobile phone number verification taught by Rathbun in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, validating a mobile device by a user’s stored mobile device phone 
Claims 43-48 are obvious based on the combination of Muir and Rathbun based on the same analysis set forth above for claims 29, 30, and 32-35  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Muir in view of Rathbun as applied to claim 29 above, and further in view of U.S. Patent Application Publication No. 2008/0207180 to Peters.
Muir fails to expressly disclose transmitting an email for a verification request. 
In a related field of endeavor (i.e., authenticating mobile devices), Peters teaches transmitting an email for a verification request (e.g., see paragraph 46, wherein text message or email to a mobile device is used for authentication). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Muir with email verification taught by Peters in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, validating a mobile device by email, as opposed to text message, is a well-known and convenient alternative verification tool for users without text messaging capabilities.  
Claims 36, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Muir in view of Rathbun and U.S. Patent Application Publication No. 2010/0234099 to Rasmussen.
With regard to claim 36, Muir fails to expressly disclose the use of cradle for docking a mobile device.  It is noted that Muir discloses wireless and wired connections. 
Rasmussen teaches the use of cradle for docking a mobile device (e.g., see Fig. 3, gaming device 306, docking port 338; see also paragraphs 43 and 46).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Muir with mobile device docking as taught by Rasmussen in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, validating a mobile device by docking, is a well-known and convenient alternative verification tool.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Muir in view of Rathbun and Rasmussen as applied to claim 36 above, and further in view of U.S. Patent Application Publication No. 2008/0207180 to Peters.
Muir fails to expressly disclose transmitting an email for a verification request. 
In a related field of endeavor (i.e., authenticating mobile devices), Peters teaches transmitting an email for a verification request (e.g., see paragraph 46, wherein text message or email to a mobile device is used for authentication). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Muir with email verification taught by Peters in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, validating a mobile device by email, as opposed to text message, is a well-known and convenient alternative verification tool for users without text messaging capabilities.  


Response to Arguments
Applicant’s arguments with respect to claims 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715